DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1, 6, 9, 14-15, 17-20, 22-28, 31-32, 35, 36, 38-39 and 43 are pending and will be examined on the merits. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 35 recites the limitation “The conjugate of claim 1 selected from the group consisting of PAC1, PAC2, PAC3, PAC4 and PAC5.” without defining the limitations of what constitutes PAC1, PAC2, PAC3, PAC4 and PAC 5.  The Specification disclosed only one recitation of PAC1 and PAC2 and this recitation did not include the structural features of these compounds (Specification, p 3, lines 6-7).  Thus, the metes and bounds of the claim are unclear.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (Lee, et al., WO 2015/095227 A2; Published 06/25/2015; US Priority to 12/16/2013 via US 61/916,691) in view of Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3) and Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673) .

	Regarding claims 1 and 17, Lee teaches of an antibody-drug conjugate of Formula (I):
Ab—(L—D)p
…wherein Ab is an antibody and L is a linker represented by the formula:
--Str—(PM)—Sp—
…wherein Str is a stretcher unit is covalently attached to the AB, Sp is a bond or spacer unit covalently attached to a drug moiety and PM is a non-peptide chemical moiety selected from the same group of chemical Markush structures of instant claim 17 (Lee, claim 1).  Regarding claims 14 and 15, Lee teaches of antibody drug conjugates wherein the antibody binds HER2 (Lee, p 28, line 35; p30, line 34).  4 and R5 of the third possible moiety for PM together form a cyclobutyl ring and the group Y of the second possible moiety for PM is heteroaryl (Lee, claim 2).  Regarding claim 19, Lee teaches that the Y group of the second possible moiety for PM is selected from the group consisting of: 

    PNG
    media_image1.png
    159
    917
    media_image1.png
    Greyscale

… these are the same moieties of instant claim 19 (Lee claim 3).  Regarding claim 20, Lee teaches that the Str moiety of claim 17 may be:

    PNG
    media_image2.png
    229
    382
    media_image2.png
    Greyscale

… with the allowable moieties for R6 being the same as those of instant claim 20 (Lee, claim 4).  Regarding claim 22, Lee teaches that L is a non-peptide chemical moiety represented by the following formula:

    PNG
    media_image3.png
    211
    606
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    167
    603
    media_image4.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 23 (Lee, claim 7).  Regarding claim 24, Lee teaches that L is a non-peptide chemical moiety represented by the formula:

    PNG
    media_image5.png
    201
    492
    media_image5.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 24 (Lee, claim 8).  Regarding claim 25, Lee teaches that conjugate having the formula:

    PNG
    media_image6.png
    300
    658
    media_image6.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 25 and the allowable integers for p being the same as instant claim 25 (Lee, claim 9).  Regarding claim 26, Lee teaches the conjugate having the formula:

    PNG
    media_image7.png
    328
    664
    media_image7.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 26 and the allowable integers for p being the same as instant claim 26 (Lee, claim 10).  Regarding claim 27, Lee teaches the conjugate of claim 25 wherein Y is heteroaryl, aryl or alkenyl and R6 is C1-C10 alkene (Lee, claim 11).  Regarding claim 28, Lee teaches the conjugate of claim 25 wherein Y is selected from the group consisting of the chemical moieties of instant claim 28 (Lee, claims 12-14).  Regarding claim 31, Lee teaches the conjugate of claim 25 wherein Str is represented by the following formula:

    PNG
    media_image8.png
    252
    429
    media_image8.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 31 (Lee, claim 15).  Regarding claim 32, Lee teaches of a conjugate of claim 1 having the formula:

    PNG
    media_image9.png
    298
    1159
    media_image9.png
    Greyscale


	Lee does not teach that the conjugate has the chemical structure:
Ab—(L1—D)p
…wherein D is a PROTAC having the structure E3LB—L2—PB.  Wherein E3LB is an XIAP E3 ligase covalently bound to L2, L2 is a linker covalently bound to E3LB and PB, PB is a protein binding group covalently bound to L2.  Lee does not teach that PB targets estrogen receptor alpha (ER).  However, these deficiencies are made up Buckley.
	Buckley teaches that PROTACs are heterobifunctional molecules that contain a ligand for an E3 ligase, a linker and a ligand that is to be targeted for degradation (Buckley, p 9, ¶ 3).  Buckley teaches that this molecule can bind to both the E3 ligase and the target, inducing the formation of a ternary complex and that this “hijacking” E3 ligase can then lead to the polyubiquitination of the target protein, followed by its degradation by the proteasome (Buckley, p 9, ¶ 3).  Buckley also teaches that E3 ligase inhibitors targeting XIAP were some of the first E3 ligase inhibitors discovered (Buckley, p 14, ¶ 3).  Buckley teaches that there is a strong desire to develop PROTACs using small molecule ligands (as opposed to peptidic ligands, which are less drug-like and less stable than small molecules) to target E3 ligases such as cIAP1 and MDM2 (Buckley, p 10, ¶ 3).  Regarding the specific E3 ligase to be used, cIAP1 is a member of the IAP genus, of which XIAP1 is also a member.  Moreover, both cIAP1 and XIAP1 are 
Ali teaches that over half of breast cancers overexpress ERand that around 70% of these cancers respond to inhibition with anti-estrogens such as tamoxifen (Ali, Abstract).  Ali teaches that some ERpositive tumors are resistant to endocrine therapy and that this problem of resistance has resulted in the search for and the development of diverse hormonal therapies designed to inhibit ER.
  Pluta teaches that both XIAP1 and cIAP-1 were detected in 99% of breast cancer samples assayed (Pluta, p 669, Table 2).
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of Lee, Buckley and Ali.  The net result of this combination would be the ADC of Lee with the drug moiety replaced with a PROTAC comprising an E3 ligase binding ligand and an ERbinding ligand.  The motivation for making such a combination is to create an ADC that can be used to treat breast cancer by selectively targeting ERfor degradation through the use of the bound PROTAC. Further, it would be obvious to substitute the ligand for cIAP1 of the drug with PROTAC of Lee, Buckley and Ali with a ligand for XIAP1 of Buckley in order to treat breast cancer by selectively degrading ERα.  Substituting the ligand for cIAP1 with a ligand for XIAP1 is a simple substitution of one known element for another to obtain predictable results (MPEP § 2141). One of ordinary skill in the art would have a reasonable expectation of success substituting the ligand for cIAP1 with the ligand for XIAP1, because: 1) both cIAP1 and XIAP1 are members of the same family of E3 ligases and 2) Pluta teaches that both XIAP1 and cIAP1 are found in almost all breast cancer samples.  Thus, the substitution of XIAP1 for cIAP1 would be an art equivalent in breast cancer cells would result in inhibition of the biological activity of ERfrom the breast cancer cell.  The PROTACs of Buckley allow for a skilled artisan to selectively target ERfor degradation while the ADC platform of Lee allows for said PROTACs to be directed to HER2 positive breast cancer cells through the use of an anti-HER2 antibody.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because: 1) Ali teaches that inhibition of ERis an effective means to fight breast cancer, 2) Lee provides a robust and comprehensive ADC platform complete with antibody binding crosslinkers, stretcher groups, spacer groups and a means to attach a drug (or PROTAC) and 3) Buckley teaches that a heterobifunctional PROTAC comprising an E3 ligase binding moiety and an ERbinding moiety would target ERfor selective degradation.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 36, 38-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-17 and 25-26  of U.S. Patent No. US 9,999,681 in view of Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3) and Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673).

Regarding claims 1 and 17, the patented claims are directed towards an antibody-drug conjugate of Formula (I):
Ab—(L—D)p

--Str—(PM)—Sp—
…wherein Str is a stretcher unit covalently attached to the AB, Sp is a bond or spacer unit covalently attached to a drug moiety and PM is a non-peptide chemical moiety selected from the same group of chemical Markush structures of instant claim 17 (claim 1).  Regarding claims 14 and 15, the patented claims are directed to antibody drug conjugates wherein the antibody binds HER2 (claims 1 and 26).  Regarding claim 18, the patented claims are directed at a compound wherein R4 and R5 of the third possible moiety for PM together form a cyclobutyl ring and the group Y of the second possible moiety for PM is heteroaryl (claim 2).  Regarding claim 19, the patented claims are directed towards a compound wherein the Y group of the second possible moiety for PM is selected from the group consisting of: 

    PNG
    media_image1.png
    159
    917
    media_image1.png
    Greyscale

… these are the same moieties of instant claim 19 (claim 3).  Regarding claim 20, the patented claims are directed to a compound wherein the Str moiety is:

    PNG
    media_image2.png
    229
    382
    media_image2.png
    Greyscale

6 being the same as those of instant claim 20 (claim 4).  Regarding claim 22, the patented claims are directed towards a compound wherein L is a non-peptide chemical moiety represented by the following formula:

    PNG
    media_image3.png
    211
    606
    media_image3.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 22 (claim 6).  Regarding claim 23, the patented claims are directed towards a compound wherein L is a non-peptide moiety represented by the following formula:

    PNG
    media_image4.png
    167
    603
    media_image4.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 23 (claim 7).  Regarding claim 24, the patented claims are directed towards a compound wherein L is a non-peptide chemical moiety represented by the formula:

    PNG
    media_image5.png
    201
    492
    media_image5.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 24 (claim 8).  Regarding claim 25, the patented claims are directed towards a conjugate having the formula:

    PNG
    media_image6.png
    300
    658
    media_image6.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 25 and the allowable integers for p being the same as instant claim 25 (claims 9 and 10).  Regarding claim 26, the patented claims are directed towards a conjugate having the formula:

    PNG
    media_image10.png
    92
    309
    media_image10.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 26 and the allowable integers for p being the same as instant claim 26 (claim 16).  Regarding claim 27, the patented claims are directed towards a conjugate wherein Y is heteroaryl, aryl or alkenyl and R6 is C1-C10 alkene (claim 11).  Regarding claim 28, the patented claims are directed towards a conjugate wherein Y is selected from the group consisting of the chemical moieties of instant claim 28 (Lee, claims 12-14).  Regarding claim 31, the patented claims are directed towards a conjugate wherein Str is represented by the following formula:

    PNG
    media_image8.png
    252
    429
    media_image8.png
    Greyscale


The patented claims are not directed towards a conjugate has the chemical structure:
Ab—(L1—D)p
…wherein D is a PROTAC having the structure E3LB—L2—PB.  Wherein E3LB is an XIAP E3 ligase covalently bound to L2, L2 is a linker covalently bound to E3LB and PB, PB is a protein binding group covalently bound to L2.  The patented claims are not directed toward a PB that targets estrogen receptor alpha (ER).  
	However, this deficiency is made up in Buckley, Ali and Pluta.
Buckley teaches that PROTACs are heterobifunctional molecules that contain a ligand for an E3 ligase, a linker and a ligand that is to be targeted for degradation (Buckley, p 9, ¶ 3).  Buckley teaches that this molecule can bind to both the E3 ligase and the target, inducing the formation of a ternary complex and that this “hijacking” E3 ligase can then lead to the polyubiquitination of the target protein, followed by its degradation by the proteasome (Buckley, p 9, ¶ 3).  Buckley also teaches that E3 ligase inhibitors targeting XIAP were some of the first E3 ligase inhibitors discovered (Buckley, p 14, ¶ 3).  
Ali teaches that over half of breast cancers overexpress ERand that around 70% of these cancers respond to inhibition with anti-estrogens such as tamoxifen (Ali, Abstract).  Ali teaches that some ERpositive tumors are resistant to endocrine therapy and that this problem of resistance has resulted in the search for and the development of diverse hormonal therapies designed to inhibit ER.  
Pluta teaches that both XIAP1 and cIAP-1 were detected in 99% of breast cancer samples assayed (Pluta, p 669, Table 2)
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of the ‘681 patent, Buckley and Ali.  The net result of this combination would be the ADC of the ‘681 patent with the drug moiety replaced with a PROTAC comprising an E3 ligase binding ligand and an ERbinding ligand.  The motivation for making such a combination is to create an ADC that can be used to treat breast cancer by selectively targeting ERfor degradation through the use of the bound PROTAC. in breast cancer cells would result in inhibition of the biological activity of ERfrom the breast cancer cell.  The PROTACs of Buckley allow for a skilled artisan to selectively target ERfor degradation while the ADC platform of Lee allows for said PROTACs to be directed to HER2 positive breast cancer cells through the use of an anti-HER2 antibody.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because: 1) Ali teaches that inhibition of ERis an effective means to fight breast cancer, 2) The ‘681 patent provides a robust and comprehensive ADC platform complete with antibody binding crosslinkers, stretcher groups, spacer groups and a means to attach a drug (or PROTAC) and 3) Buckley teaches that a heterobifunctional PROTAC comprising an E3 ligase binding moiety and an ERbinding moiety would target ERfor selective degradation.  
This fully satisfies the limitations of claims 1 and 9. 

 

Claims 1, 9, 14-15, 17-20, 22-24, 27-28, 31, 38-39 and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5 of U.S. Patent No. US 10,533,058 B2 in view of Buckley (Buckley, et al., Angew Chem Int Ed Engl 2014 53(9): 2312-2330), Ali (Ali, et al., Journal of Mammary Gland Biology and Neoplasia 2000 Vol. 5 No. 3), Lee (Lee, et al., WO 2015/095227 A2; Published 06/25/2015; US Priority to 12/16/2013 via US 61/916,691), and Pluta, (Pluta, et al., Neoplasma 2015 Vol. 62, No. 4, pp 666-673).

Regarding claim 17, the patented claims are directed towards an antibody-drug conjugate of the formula:
--Str—(PM)—Sp—
…wherein Str is a stretcher unit that can be covalently attached to the AB, Sp is a bond or spacer unit covalently attached to a drug moiety and PM is a non-peptide chemical moiety selected from the second and third chemical Markush structures of instant claim 17 (claim 1).  Regarding claim 18, the patented claims are directed at a compound wherein R4 and R5 of the third possible moiety for PM together form a cyclobutyl ring and the group Y of the second possible moiety for PM is heteroaryl (claims 1 and 3).  Regarding claim 19, the patented claims are directed towards a compound wherein the Y group of the second possible moiety for PM is selected from the group consisting of: 

    PNG
    media_image1.png
    159
    917
    media_image1.png
    Greyscale

… these are the same moieties of instant claim 19 (claim 1).  Regarding claim 20, the patented claims are directed to a compound wherein the Str moiety is:

    PNG
    media_image2.png
    229
    382
    media_image2.png
    Greyscale

… with the allowable moieties for R6 being C1-C10 alkene (claim 5).  Regarding claim 22, the patented claims are directed towards a compound wherein L is a non-peptide chemical moiety represented by the following formula:

    PNG
    media_image3.png
    211
    606
    media_image3.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 22 (claim 1).  Regarding claim 23, the patented claims are directed towards a compound wherein L is a non-peptide moiety represented by the following formula:

    PNG
    media_image4.png
    167
    603
    media_image4.png
    Greyscale

… with the allowable moieties for the R groups being the same as instant claim 23 (claim 1).  
Regarding claim 27, the patented claims are directed towards a conjugate wherein Y is heteroaryl   and R6 is C1-C10 alkene (claims 1 and 5).  Regarding claim 28, the patented claims are directed towards a conjugate wherein Y is selected from the group consisting of the chemical moieties of instant claim 28 

    PNG
    media_image8.png
    252
    429
    media_image8.png
    Greyscale

… with the allowable moieties for the R6 being C1-C6 alkyene (claim 5).  
The patented claims are not directed towards a conjugate has the chemical structure:
Ab—(L1—D)p
…wherein D is a PROTAC having the structure E3LB—L2—PB.  Wherein E3LB is an XIAP E3 ligase covalently bound to L2, L2 is a linker covalently bound to E3LB and PB, PB is a protein binding group covalently bound to L2.  The patented claims are not directed toward a PB that targets estrogen receptor alpha (ER).  The patented claims are not directed towards the compounds of claim 1 being bound to an anti-HER2 antibody.  
	However, these deficiencies are made up in Lee, Buckley, Ali, and Pluta.
	Lee teaches of the moiety of claim 1 of the ‘058 patent wherein the Str unit is covalently bound to an anti-HER2 antibody, which is used in a method of treating HER2 positive breast or gastric cancer, wherein the method comprises administering such ADC to a patient in need of such treatment (Lee, p 70, lines 35-38 through p 71, line 1). 
Buckley teaches that PROTACs are heterobifunctional molecules that contain a ligand for an E3 ligase, a linker and a ligand that is to be targeted for degradation (Buckley, p 9, ¶ 3).  Buckley teaches that this molecule can bind to both the E3 ligase and the target, inducing the formation of a ternary complex and that this “hijacking” E3 ligase can then lead to the polyubiquitination of the target protein, 
Ali teaches that over half of breast cancers overexpress ERand that around 70% of these cancers respond to inhibition with anti-estrogens such as tamoxifen (Ali, Abstract).  Ali teaches that some ERpositive tumors are resistant to endocrine therapy and that this problem of resistance has resulted in the search for and the development of diverse hormonal therapies designed to inhibit ER.  
Pluta teaches that both XIAP1 and cIAP-1 were detected in 99% of breast cancer samples assayed (Pluta, p 669, Table 2).
It would be prima facie obvious to one of ordinary skill in the art to combine the teachings of the ‘058 patent, Lee, Buckley and Ali.  The net result of this combination would be the ADC of the ‘058 patent with the drug moiety replaced with a PROTAC comprising an E3 ligase binding ligand and an ERbinding ligand.  The antibody of the ADC would comprise an anti-HER2 antibody.  This would direct the ADC to HER2 positive breast cancer cells.  The motivation for making such a combination is to create an ADC that can be used to treat breast cancer by selectively targeting ERfor degradation through the use of the bound PROTAC.  Further, it would be obvious to substitute the ligand for cIAP1 of the drug in breast cancer cells would result in inhibition of the biological activity of ERfrom the breast cancer cell.  The PROTACs of Buckley allow for a skilled artisan to selectively target ERfor degradation while the ADC platform of the ‘058 patent allows for said PROTACs to be directed to HER2 positive breast cancer cells through the use of an anti-HER2 antibody.  One of ordinary skill in the art would have a reasonable expectation of success making such a combination because: 1) Ali teaches that inhibition of ER is an effective means to fight breast cancer, 2) the ‘058 patent provides a robust and comprehensive ADC platform complete with antibody binding crosslinkers, stretcher groups, spacer groups and a means to attach a drug (or PROTAC), 3) Lee teaches the use of an anti-HER2 antibody to specifically direct the ADCs to HER2 positive breast cancer cells and 4) Buckley teaches that a heterobifunctional PROTAC comprising an E3 ligase binding moiety and an ER binding moiety would target ER for selective degradation.  
This fully satisfies the limitations of claims 1 and 9. 

Allowable Subject Matter
A thorough STN substructure search was performed for the compound depicted in claim 6 (both with and without the carbonyl adjacent to the wavy line) showed that the compound of claim 6 is free of 
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 9, 14-15, 17-20, 22-28, 31-32, 35-36, 38-39 and 43 are rejected.
Claims 6 is objected to. 
No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOHN L VAN DRUFF/               Examiner, Art Unit 1643                                                                                                                                                                                         

/JULIE WU/               Supervisory Patent Examiner, Art Unit 1643